           Case 2:14-cv-01876-RSL-MLP Document 39 Filed 06/29/20 Page 1 of 1



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   FELIX VINCENT SITTHIVONG,

 9                             Petitioner,                Case No. C14-1876-RSL-MLP

10          v.                                            ORDER GRANTING MOTION FOR
                                                          EXTENSION OF TIME
11   MIKE OBENLAND,

12                             Respondent.

13

14          Finding good cause, the Court GRANTS Respondent’s motion for an extension of time.

15   (Dkt. # 38.) Respondent shall file his answer to Petitioner’s habeas petition on or before July 13,

16   2020. The Clerk is directed to send copies of this order to the parties and to the Honorable

17   Robert S. Lasnik.

18          Dated this 29th day of June, 2020.


                                                          A
19

20                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
21

22

23



     ORDER GRANTING MOTION FOR EXTENSION
     OF TIME - 1
